DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “backstop” of claim 5, “the motor shaft” and “electric motor” and “transmission” of claim 6, “the casting mold” of claim 7, “the motor shaft” of claim 10, “backstop” of claim 11, “ball bearing” of claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (USP 6715596) in view of Beck (USP 9987880).
Regarding claim 7, Muramatsu discloses a transmission housing assembly, comprising: a transmission housing (fig.2, 111); and a freewheel (fig.2, 127); wherein the freewheel is non-positively connectable to a motor shaft (connectable to a shaft, see shaft 105 in fig.2); the freewheel is pressed into the opening in the transmission housing (as seen in fig.2, the freewheel is pressed into the opening).  
Muramatsu further fails to explicitly disclose or is silent to the transmission housing includes a steel bearing bush overmolded with aluminum which defines an opening in the transmission housing and/or the particular casting process and pressing of the freewheel.
Beck teaches the concept of providing a steel bearing bush (34 or 36) for use within a housing (2) in which the bush is overmolded with aluminum (Col.5, lines 6-9 describe how the housing is aluminum and col.5, lines 59-61 describe how the bush could be overmolded or cast into the housing) which defines an opening in the transmission housing and receives a bearing press fit therein (col.5, lines35-37). In other words, the bushing casted into or inserted into the mold of the housing and the freewheel is press fit into the bushing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission housing in Muramatsu to 
Regarding claim 8, Muramatsu in view of Beck discloses transmission housing assembly according to claim 7, wherein the steel bearing bushing has a non-round shape on its outside (Beck teaches how the bearing bushing could have various non-round shapes, seen in the figures).  
Regarding claim 11, Muramatsu discloses the method according to claim 7, wherein the freewheel includes a backstop and allows rotation of the motor shaft in only one direction (the freewheel forms or has the backstop; note Applicant’s own disclosure makes no specific mention or shows any backstop, just that the freewheel itself is the backstop).  
Claims 1-6, 9, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (USP 6715596) in view of Beck (USP 9987880) and further in view of Ikeda et al. (USP 7093703).
Regarding claim 1, Muramatsu discloses a transmission housing assembly, comprising: a transmission housing (fig.2, 111); and a freewheel (fig.2, 127); wherein the freewheel is non-positively connectable to a motor shaft (connectable to a shaft, see shaft 105 in fig.2); the 
Muramatsu fails to disclose that the freewheel has both an inner ring and an outer ring (it has an outer ring in the embodiment of fig.2).
Ikeda et al. teaches a freewheel ball bearing which has an inner ring and outer ring (see fig.1, outer ring 2 and inner ring 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known freewheel of Muramatsu with a similar known freewheel as taught by Ikeda et al. in order to yield the same predictable result of providing a freewheel assembly to the transmission and allowing the shaft to rotate in only one direction. Note this is a simple substitution as both elements have the same functionality and the base reference already uses the freewheel.
Muramatsu further fails to explicitly disclose or is silent to the transmission housing includes a steel bearing bush overmolded with aluminum which defines an opening in the transmission housing.
Beck teaches the concept of providing a steel bearing bush (34 or 36) for use within a housing (2) in which the bush is overmolded with aluminum (Col.5, lines 6-9 describe how the housing is aluminum and col.5, lines 59-61 describe how the bush could be overmolded or cast into the housing) which defines an opening in the transmission housing and receives a bearing press fit therein (col.5, lines35-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission housing in Muramatsu to be made of aluminum and make use of a steel bearing bush for mounting the freewheel therein, 
Regarding claim 2, Muramatsu discloses the transmission housing assembly according to claim 1, wherein the opening of the transmission housing is centrally located in the transmission housing (seen in figures).  
Regarding claim 3, Muramatsu in view of Beck discloses transmission housing assembly according to claim 1, wherein the steel bearing bushing has a non-round shape on its outside (Beck teaches how the bearing bushing could have various non-round shapes, seen in the figures).  
Regarding claim 4, Muramatsu discloses the transmission housing assembly according to claim 1, wherein the inner ring of the freewheel is seated on a motor shaft and pressed thereto (evident from the figures; it is pressed onto a motor shaft).  
Regarding claim 5, Muramatsu in view of Ikeda disclose a transmission housing assembly according to claim 1, wherein the freewheel includes a backstop and allows rotation of the motor shaft in only one direction (the freewheel forms or has the backstop; note Applicant’s own disclosure makes no specific mention or shows any backstop, just that the freewheel itself is the backstop).  

Regarding claims 9 and 12, Muramatsu fails to disclose that the freewheel has both an inner ring and an outer ring (it has an outer ring in the embodiment of fig.2) and is a ball bearing freewheel.
Ikeda et al. teaches a freewheel ball bearing which has an inner ring and outer ring (see fig.1, outer ring 2 and inner ring 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known freewheel of Muramatsu with a similar known freewheel as taught by Ikeda et al. in order to yield the same predictable result of providing a freewheel assembly to the transmission and allowing the shaft to rotate in only one direction. Note this is a simple substitution as both elements have the same functionality and the base reference already uses the freewheel.
Regarding claim 10, the combination discloses the method according to claim 9, wherein the transmission housing assembly includes a motor shaft; and the method further includes pressing the inner ring of the freewheel with the motor shaft (seen in figures the freewheel would be pressed onto the shaft).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656